Citation Nr: 0636298	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  99-08 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  He also served in the National Guard of 
Puerto Rico from July to November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Entitlement to service connection for a psychiatric disorder 
was denied in an April 1956 rating decision.  As the veteran 
did not appeal that decision, it is final.  38 U.S.C.A. § 
7105 (West 2002).  In July 1981 and February 1984 rating 
decisions, the RO denied applications to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
No appeal was filed; hence, these decisions are final.

In a January 1989 Board decision, entitlement to service 
connection for a psychiatric disorder was denied on the 
merits.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002).  In a January 1992 rating decision and an October 1995 
Board decision, applications to reopen a claim of entitlement 
to service connection for a psychiatric disorder were denied.

In July 2005, the Board reopened the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
and remanded the claim for further evidentiary development.

The record raises the issue of a claim of entitlement to a 
non-service connected pension based on the need for aid and 
attendance.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.




FINDING OF FACT

The veteran does not have a psychiatric disorder that 
originated in service or is otherwise the result of his 
military service or any in-service event.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2005 VA 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice on how a 
disability rating or effective date would be assigned should 
service connection be granted.  The claim was readjudicated 
in the April 2006 supplemental statement of the case (SSOC).  
The failure of VA to provide notice of how a disability 
rating or effective date would be assigned should service 
connection be granted is harmless because the preponderance 
of the evidence is against the appellant's claim.  Hence, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  The rating decision at issue predates the enactment 
of Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Although complete notice was 
not provided to the appellant until after the initial 
adjudication he was not prejudiced.  The content of the July 
2005 notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was readjudicated in 
April 2006.  Hence, the actions taken by VA cured the error 
in the timing of notice.  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Claim

The veteran contends his psychiatric disorder is due to his 
military service.  Specifically, the claimant relates that he 
was diagnosed with a psychiatric disorder while on active 
duty, and that, since this was the earliest appearance of a 
psychiatric disorder, he warrants service connection for his 
condition.  Alternately, the veteran claims that his military 
service aggravated a pre-existing psychiatric disorder.  The 
appellant requests that he be afforded the benefit of the 
doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

That a disease was present in service is not enough; there 
must be chronic disability resulting from that disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran's period of active duty service, as noted above, 
was from September 1953 to September 1955.  As to his pre-
service history, the veteran himself reports having had 
emotional problems as a teenager, and medical evidence exists 
that he apparently had mental problems as early as age eight 
and/or nine, when he saw a psychiatrist.  See VA examination 
reports dated in October 1996 and April 2006.  An August 1954 
in-service hospitalization summary noted that the veteran had 
experienced a psychiatric disturbance at age 12 which lasted 
three to four months.

The Board acknowledges that the veteran's service medical 
records are rife with reports of emotional disturbances.  The 
veteran's April 1952 pre-induction examination report noted 
minor neurotic complaints.  His September 1953 service 
entrance examination report noted a history of nervous 
trouble in the past but indicated that the veteran at that 
time evinced no significant neurotic symptoms.  A November 
1953 in-service psychiatric diagnosis of passive-aggressive 
reaction is of record.  An August 1954 psychiatric service 
report stated that the veteran was not psychotic but rather 
was mildly anxious, and diagnosed a passive dependency 
reaction.  This report also recommended the veteran's 
separation from service.  (He was, though, only separated 
from service over a year later, in September 1955, whereupon 
he was transferred to a state National Guard Bureau, not 
given a medical board discharge.)  The veteran's August 1955 
separation examination noted that he had experienced a 
nervous break ten years prior to that date.  

Post-service, the record shows the veteran continuing to 
receive treatment for various psychiatric disorders beginning 
approximately twenty years after discharge from active duty.  
The following diagnoses are listed to show the numerous, 
different, sometimes overlapping psychiatric impressions of 
record in the voluminous medical evidence associated with the 
instant case.  The evidence of record includes an August 1975 
VA psychiatric examination, which diagnosed anxiety neurosis.  
A VA treatment record dated in December 1984 noted that the 
veteran had received a psychiatric consultation in September 
1983 for a personality disorder.  VA treatment records dated 
in May and June 1985 show treatment on these occasions for 
psychiatric complaints, among other, unrelated medical 
problems.  A clinical impression of a passive-aggressive 
character disorder was given in June 1985.  VA records dated 
in December 1991 and March 1993 indicated that the veteran 
continued to undergo outpatient psychiatric treatment; on the 
latter occasion, in March 1993, a diagnosis of dysthymic 
disorder and borderline personality was given.  Another March 
1993 VA treatment record stated that the veteran appeared 
anxious and emotionally distraught; yet another March 1993 VA 
treatment notation characterized the veteran's condition as 
passive dependency.  In June 1996, a VA treatment record 
diagnosed an adjustment disorder with anxious and depressed 
features; and a schizotypal personality disorder.  These 
diagnoses were repeated in December 1997.  A bipolar 
disorder, in addition to schizotypal personality disorder, 
was diagnosed in July 1996, according to a VA treatment 
record dated in that month.  A September 1996 treatment 
record noted that the veteran was suffering from an anxiety 
disorder.  A March 1997 New York State Education department 
medical report reaffirmed the diagnosis of an anxiety 
disorder.  A private treatment report dated in April 1997, 
authored by a psychotherapist, Dr. Nicanor Gonzalez, however, 
diagnosed the veteran with an adjustment disorder with mixed 
disturbance features; an adjustment disorder with anxious, 
depressed, disturbance, physical mood [Sic]; and a 
schizotypal personality disorder. 

Given the above facts, the Board's analysis will focus on 
whether the veteran's psychiatric disorder is related to 
military service.  

In an October 1996 letter from a VA physician, it was noted 
that June 1954 service medical records showed that the 
veteran was already experiencing periods of depression, 
dependency, and somatic complaints of a psychogenic origin.  
The October 1996 letter noted that the veteran continued to 
experience, among other things, paranoia, anger, depression, 
anxiety, hallucinations, and suicidal ideation.  The 
diagnoses were rule-out chronic paranoid schizophrenia, and a 
schizotypal personality disorder.  The physician opined that 
the veteran's current symptoms "seem[ed] to be" consistent 
with what was reported while he was in the army.  

In a document dated in October 1997, a VA clinician stated 
that the veteran's period of military service "may have" 
aggravated an already existing psychiatric disorder.

The Board's July 2005 remand ordered that the veteran be 
afforded a VA examination to determine the etiology of his 
psychiatric disorder.  In this regard, the veteran underwent 
a psychiatric examination in April 2006.  The examiner 
diagnosed the veteran as suffering from a dysthymic disorder, 
as well as a personality disorder (not otherwise specified).  
The examiner noted that the veteran denied all symptoms for a 
bipolar disorder, even though he had previously been 
diagnosed with this ailment.  The VA examiner emphasized that 
the veteran's first formal diagnosis with a mental disorder 
did not occur until several years after separation from 
service.  The examiner opined that, in his view, it was 
important to note that the veteran's dysthymic disorder did 
not appear to be caused by or significantly exacerbated by 
the time he spent in the military.  As to the personality 
disorder, the examiner likewise opined that, in his view, 
this had not been significantly impacted by military 
experience, either.  The VA examiner, in sum, concluded that 
the veteran's psychiatric disorder was not incurred or 
aggravated during military service.

Unlike the authors of the aforementioned October 1996 and 
October 1997 statements, the April 2006 VA examiner had the 
benefit of reviewing the entire claims file.  Additionally, 
of the three opinions here addressed in connection with the 
issue of nexus, only the April 2006 VA examination opinion 
provides a definitive opinion.  The October 1996 and October 
1997 opinions only hesitatingly advanced favorable nexus 
opinions, using terms such as "seem[ed] to be" and "may 
have" to describe the possible service connection of the 
veteran's current ailments.  Such conditional phrases are not 
sufficiently probative to provide a basis to grant service 
connection.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Indeed, the Court has held that a medical statement using a 
term such as "could," or "may," or "possibly," without 
supporting clinical data or other rationale, is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Simply put, a medical opinion 
expressed in terms of "could" also implies "could or could 
not," and is too speculative to establish medical nexus.  
Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Accordingly, given that the April 2006 VA opinion was based 
on a review of all of the evidence of record, and given that 
the October 1996 and October 1997 VA opinions are too 
speculative to grant service connection, the Board finds that 
the preponderance of the competent evidence is against the 
claim.  Hence, service connection is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board has not 
overlooked statements to VA from the veteran or his 
representative, or the claimant's own Board testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


